Gamble, J.,
delivered the opinion of the court.
A decree in a chancery cause against an infant, for want of answer and without proof of the statements of the bill, is altogether erroneous. Chancellor Kent in Mills vs. Dennis 3 John O. R. 367, states the rulo clearly and concisely.
The second point made in this ease; that the decree is erroneous because no day was given to the infant, after he came of age, to appear and show cause against the decree; has the sanction of the same high authority, but I am not prepared to admit, that, that rule, though it prevails in the courts of chancery in England, is to be introduced into our practice. It is not necessary to the determination of this ease, upon the present writ of error, that this question should be decided, and when it is to be pressed upon, it will require a wider range of investigation, than the mere examination of hooks, showing that it has been adopted and generally adhered to in the English courts of chancery.
■ The decree is reversed and the cause remanded.